Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Lewis D. Craft on March 25, 2021.
The application has been amended as follows: 
On lines 12-13 of claim 1, “wherein the spacer comprises a structure suitable for providing structural integrity to the article.” will read --wherein the spacer comprises a honeycomb structure.--.
On lines 1-2 of claim 9, “wherein the one or more spacers have a thickness” will read --wherein the spacer has a thickness--.
On lines 1-2 of claim 10, “wherein the one or more spacers have a thickness” will read --wherein the spacer has a thickness--.
On lines 1-2 of claim 11
On line 13 of claim 16, “the spacer comprises a structure suitable for providing structural integrity to the article.” will read --wherein the spacer comprises a honeycomb structure.--.
On lines 11-12 of claim 20, “wherein the spacer comprises a structure suitable for providing structural integrity to the article.” will read --wherein the spacer comprises a honeycomb structure.--.
Claim 22 is canceled.

Reasons for Allowance
Claims 2, 8 and 22 are canceled.
Claims 1, 3-7 and 9-21 are allowed.
As discussed during a telephonic interview on March 25, 2021, Applicant’s amendments to the independent claims 1, 16 and 20 to further include “a spacer situated between the nanostructured sheet and the reflecting member, wherein the spacer comprises a honeycomb structure.” have overcome the prior art of record and search. The combination of Ward et al  in view of Owens et al and Weisenberger is sufficient to render the claims prima facie obvious. Modifying the numerous features of Ward unsuitable for nanotube fabrics based on the disclosure of Owens and Weisenberger, particularly since any such modification would change the principle of operation of Ward and would cause the heat emitter system of Ward to be unsuitable as a nanotube-based heat emitting element.  Therefore, the following is an examiner’s statement of reasons for allowance: allowance of Claims 1, 3-7 and 9-21 is indicated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761